Citation Nr: 0820585	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus due to 
exposure to carbon tetrachloride.

2.  Entitlement to service connection for memory loss due to 
exposure to carbon tetrachloride.

3.  Entitlement to service connection for vision 
abnormalities with cataracts due to exposure to carbon 
tetrachloride.

4.  Entitlement to service connection for swelling of the 
hands and feet due to exposure to carbon tetrachloride.

5.  Entitlement to service connection for arthritis of 
multiple joints due to exposure to carbon tetrachloride.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1947 to May 
1949, and from September 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

This case was remanded by the Board for additional 
development in an action dated in September 2007.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  The veteran does not have tinnitus that is related to his 
military service.  

2.  The veteran does not have memory loss that is related to 
his military service.  

3.  The veteran does not have vision abnormalities with 
cataracts that are related to his military service.  


4.  The veteran does not have swelling of the hands and feet 
that is related to his military service.  

5.  The veteran does not have arthritis of multiple joints 
that is related to his military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).  

2.  The veteran does not have memory loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

3.  The veteran does not have vision abnormalities with 
cataracts that are the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

4.  The veteran does not have swelling of the hands and feet 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

5.  The veteran does not have arthritis of multiple joints 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2002, more than four months before the RO's initial 
adjudication of these claims, and again November 2007.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.  

II.  Background

The record shows that the veteran served as an office machine 
repairman in service.  He contends that this work exposed him 
to the solvent carbon tetrachloride virtually every day at 
work while cleaning office machines.  He further contends 
that this exposure to carbon tetrachloride has caused all of 
the claimed disabilities.  The veteran's service medical 
records (SMRs) are silent as regards any complaints or 
treatment related to any of the claimed disabilities.  His 
separation examinations at the end of both periods of 
military service recorded no related abnormalities.

Of record are several statements from VA physician R.N., M.D.  
A January 2005 statement noted the veteran's averred exposure 
to carbon tetrachloride, and stated that the veteran's 
contended neurological problems could be tied to the carbon 
tetrachloride exposure, though Dr. N. also noted that none of 
the information had been verified, and that a recent blood 
level test for carbon tetrachloride had been negative.  In a 
June 2005 statement, Dr. N. stated that one could reasonably 
conclude that the veteran's neurologic, circulatory, and skin 
problems are at least as likely as not related to his 
exposure to carbon tetrachloride.  In a September 2005 
treatment note, Dr. N. wrote that the veteran had support for 
his contention that carbon tetrachloride exposure could be a 
reason for a large portion of his problems, but Dr. N. also 
stated that he had indicated to the veteran that "this is 
all speculation," and that the veteran realized that.  

On remand, the veteran was afforded examinations for the 
purpose of determining the current diagnoses and etiologies 
of the veteran's claimed disabilities, and to provide 
opinions as to whether it is at least as likely as not that 
any diagnosed disabilities are related to the veteran's 
claimed exposure to carbon tetrachloride during his military 
service.  In the course of the remand, the veteran also 
submitted a February 2007 toxicology opinion from private 
physician G.J., M.D.  

In her opinion letter, Dr. J. recounted the veteran's 
relevant medical history as related to her by the veteran.  
Dr. J. also provided a summary of the source of carbon 
tetrachloride and the known side effects of exposure to the 
chemical.  Known side effects were said to include effects on 
the liver, kidney, and central nervous system that are 
similar to the effects of other solvents.  Also reported is 
the degeneration of individual cranial nerves, in particular 
the trigeminal, the olfactory, and the facial nerves, as well 
as polyneuropathy involving the whole peripheral nervous 
system.  Dr. J. noted that "we don't have any data on the 
disruption of the auditory nerve," but then went on to 
conclude that, because there was evidence that individual 
cranial nerves have been selectively affected by exposure to 
solvents, "[i]t is likely that the veteran's auditory nerve 
was affected in a similar manner."  

The veteran was afforded a VA optometric examination in 
December 2007.  The examiner diagnosed mild cataracts that 
were not present on an earlier examination given in 2001.  
The examiner noted the veteran's history of exposure to 
carbon tetrachloride, but concluded that the veteran's mild 
cataracts are typical age-related nuclear cataracts, and did 
not associate them with the veteran's exposure to carbon 
tetrachloride.  The examiner also diagnosed nonexudative age-
related macular degeneration in both eyes.  

The veteran was afforded a general medical examination in 
December 2007.  The examiner noted that the veteran had no 
history of being treated for overexposure to carbon 
tetrachloride, such as an intoxication or for chemical burns, 
while in service.  The veteran complained of current hand and 
feet swelling, as well as palm peeling that began at the time 
of his discharge from service, but the examiner noted that 
the veteran had no swelling or peeling at the time of the 
examination.  The examiner opined that the swelling was 
likely from multiple causes, including osteoarthritis, the 
use of calcium channel blockers, and dependent edema, which 
was common in the veteran's age group.  The veteran had no 
loss of range of motion of any of his 10 fingers/thumbs.  

The veteran's feet were without swelling or discoloration.  
Palpation of the feet was without complaint of tenderness.  
The examiner noted that he was not aware of any literature 
that associates intermittent hand and feet swelling with 
remote carbon tetrachloride exposure.  The examiner also 
noted that cranial nerves II to VII and IX to XII were 
grossly intact, and examination of the vestibular component 
of the VII cranial nerve, for which the veteran was already 
service-connected, showed it to be intact.  Taking into 
account his own examination and the eye examination report 
discussed above, and noting that cataracts are not a known 
complication of carbon tetrachloride exposure, this examiner 
opined that it was less likely as not that the veteran's 
cataracts were secondary to carbon tetrachloride exposure.  

Turning to the veteran's tinnitus claim, this examiner 
discussed the toxicology consult report from Dr. G.J., 
discussed above, and noted that Dr. J. did not list any of 
the veteran's other complaints as being secondary to carbon 
tetrachloride exposure.  This examiner also noted that, even 
though the toxicologist reported that there was no data 
showing toxicity to the auditory nerve, she rendered her 
opinion that it was likely that the veteran's auditory nerve 
was affected in a similar manner based on the known selective 
effects on other cranial nerves.  This examiner, however, 
opined that it was less likely that the veteran's auditory 
nerve loss was related to exposure to carbon tetrachloride.  
This opinion was based on the absence of any known data 
connecting auditory nerve loss to carbon tetrachloride 
exposure.  Moreover the examiner opined that, if the veteran 
had the significant exposure to carbon tetrachloride that he 
claims to have had, it would reasonably be expected that he 
would have suffered the more commonly know side effects, such 
as kidney, liver, central nervous system, trigeminal nerve, 
olfactory nerve, and facial nerve complications, none of 
which was present.  

As to the veteran's claim of memory loss, the examiner noted 
that his testing revealed that the veteran had a very good 
memory for instant recall and delayed memory, and had good 
memory for his past medical history.  Serial sevens were done 
without any error.  This examiner also noted that Dr. G.J.'s 
report did not list memory loss as one of the known long term 
problems associated with carbon tetrachloride exposure.  

Finally, the examiner noted that the veteran has been 
diagnosed with osteoarthritis, and opined that the veteran's 
complaints of arthritis of multiple joints was more likely 
related to his osteoarthritis and old injuries than to 
exposure to carbon tetrachloride.  In support of this 
conclusion he noted that he was not aware of any literature 
that related these common conditions to remote carbon 
tetrachloride exposure.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

As regards the second element, medical evidence of in-service 
incurrence or aggravation of an injury or disease, the Board 
notes that none of the claimed disabilities was shown either 
in service or within any presumptive period following 
service.  While the veteran's record does not document 
exposure to carbon tetrachloride in service, the DD Form 214, 
Report of Transfer or Discharge, for his first period of 
active duty showed that his military occupational specialty 
(MOS) was that of office machine repairman.  The Board finds 
that his claimed exposure to carbon tetrachloride was 
plausible under these circumstances.  What remains to be 
determined is whether or not the veteran has the claimed 
disabilities, and, if so, whether there is medical evidence 
of a nexus between current disability and the in-service 
exposure to carbon tetrachloride.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability(ies) for which benefits are being claimed.  Here, 
as regards the veteran's claims of service connection for 
memory loss and swelling of the hands and feet, both claimed 
as due to exposure to carbon tetrachloride, the Board finds 
that service connection must be denied given the absence of 
current diagnoses for either of these claimed disabilities.  
As noted, the December 2007 examination found no current 
memory loss or swelling of the hands and feet, and even 
provided a medical opinion that explained the veteran's 
swelling complaints, which did not include exposure to carbon 
tetrachloride.  

As regards the veteran's claim of service connection for 
cataracts, the Board finds that, while the medical evidence 
shows that the veteran currently has cataracts, the evidence 
shows that the cataracts did not develop until sometime after 
2001, roughly 50 years after the veteran's last military 
service.  Moreover, the record contains no medical evidence 
of a nexus between the veteran's cataracts and his carbon 
tetrachloride exposure in service.  To the contrary, the 
December 2007 optometric examiner described the veteran's 
cataracts as typical age-related nuclear cataracts.  
Moreover, the December 2007 examiner who conducted the 
general medical examination noted that cataracts are not a 
known complication of carbon tetrachloride exposure, and 
opined that it was less likely as not that the cataracts were 
caused by carbon tetrachloride exposure.  

Turning to the veteran's tinnitus claim, the Board 
acknowledges the toxicology opinion of Dr. G.J., but, as did 
the December 2007 VA examiner, the Board finds that the 
rationale for Dr. J.'s opinion is flawed.  Dr. J. herself 
noted that there was no data showing toxicity to the auditory 
nerve, but nevertheless opined that it was as likely as not 
that the veteran's subjective complaint of tinnitus was 
related to his exposure to carbon tetrachloride.  This leap 
in logic was made because, she explained, there is evidence 
that other cranial nerves have been shown to have been 
affected by exposure to other hydrocarbons.  However, Dr. J. 
provided no clinical data or rationale for her assumption 
that exposure to carbon tetrachloride has the same effect on 
the auditory nerve that other hydrocarbons have on other 
cranial nerves.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993) (doctor's opinions unsupported by clinical evidence 
were merely conclusions unsupported by any objective medical 
evidence).  She also seems to have assumed that the veteran 
had experienced the other usual effects on other cranial 
nerves, which he has not.  The Board finds more probative the 
opinion of the December 2007 VA examiner who also found Dr. 
J.'s opinion flawed because it was based on the known 
selective effects on other cranial nerves.  More 
significantly, this examiner also gave considerable weight to 
the fact that the veteran has not exhibited any of the known 
sequelae of carbon tetrachloride, and therefore opined that 
it was less likely that any auditory nerve loss has been 
caused by exposure to carbon tetrachloride.  

Finally, the Board finds that service connection for 
arthritis of multiple joints due to exposure to carbon 
tetrachloride is not warranted.  As noted, the December 2007 
VA examiner found it more likely that the veteran's multiple 
joint pain complaints were related to his osteoarthritis and 
old injuries.  The examiner's rationale was that he was not 
aware of any medical literature associating these common 
conditions to remote carbon tetrachloride exposure.  

The Board also considered the treatment notes from Dr. N., 
but finds them to be of very little evidentiary weight 
because, in the end, Dr. N. noted that his opinion was all 
speculation.  See generally Bostain v. West, 11 Vet. App. 124 
(1998) (concerning doctor's purely speculative opinion).  

The Board acknowledges the veteran's contentions that these 
claimed disabilities resulted from his exposure to carbon 
tetrachloride during his military service.  However, there is 
no evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical diagnosis or opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2006).  Consequently, the veteran's own 
assertions in this regard have no probative value.

As for disabilities for which a one-year presumption of 
service connection might apply, such as organic diseases of 
the nervous system, or arthritis, see 38 C.F.R. §§ 3.307, 
3.309, none was shown until many years after the veteran's 
separation from military service.  Consequently, service 
connection on a presumptive basis may not be granted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran does not have tinnitus, memory loss, vision 
abnormalities with cataracts, swelling of the hands and feet, 
or arthritis of multiple joints due to exposure to carbon 
tetrachloride during his military service.


ORDER

Entitlement to service connection for tinnitus due to 
exposure to carbon tetrachloride is denied.

Entitlement to service connection for memory loss due to 
exposure to carbon tetrachloride is denied.

Entitlement to service connection for vision abnormalities 
with cataracts due to exposure to carbon tetrachloride is 
denied.

Entitlement to service connection for swelling of the hands 
and feet due to exposure to carbon tetrachloride is denied.

Entitlement to service connection for arthritis of multiple 
joints due to exposure to carbon tetrachloride is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


